After taking into consideration all relevant factors we think that the order should be modified by increasing the building assessment to $575,000 for each year, making

Land Building Total

1941- 42 $1,200,000 $575,000 $1,775,000
1942- 43 1,200,000 575.000 1.775.000
1943- 44 1,200,000 575.000 1.775.000
Order unanimously modified accordingly, and as so modified affirmed, with $20 costs and disbursements to the defendants-appellants. No opinion. Settle order on notice. Present — Martin, P. J., Dore, Cohn, Callahan and Peck, JJ.